UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1981



JOSE F. REUTER,

                                            Plaintiff - Appellant,

          versus


WASHINGTON COUNTY SUPERVISORS; GREGORY I.
SNOOK, President; DAVID ENGLE, Director,
Washington   County    Department   of  Social
Services; JOHN KENNEDY, Program Manager; PAULA
PRICE,   LCSW-C   Adult    Protection  Agency,
Washington   County    Department   of  Social
Services;    ANN    BUSHONG,    Case   Manager
Supervisor, Washington County Department of
Social Services; LYNN M. SMITH, Case Manager,
Washington   County    Department   of  Social
Services; ALICE SENCINDIVER, RN, Washington
County Health Department; BRENDA MILLER,
Washington County Hospital Home Health Care;
ELISE CULLER, Director as Superior Respondent;
RAY BELEN, Physical Therapist Home Health
Care, CAROLYN FLEENOR, Home Health Care; IFY
ONYIA, Director Superior Respondent, MARTA
FEIGLY; SUSAN J. MCDONALD, Washington County
Commission of Aging; TIMOTHY S. GORDON, P. A.;
JANE DOE; JOHN DOE; DAWN MORALES; JUDY BARRON,

                                           Defendants - Appellees,

          and


PAUL THEODONI, M.D., in his individual and official
capacity,

                                                       Defendant.
Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:06-cv-00334-CCB)


Submitted: November 21, 2006            Decided:   November 28, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jose F. Reuter, Appellant Pro Se. Kirk Chalis Downey, OFFICE OF
THE COUNTY ATTORNEY, Hagerstown, Maryland; Elise Song Kurlander,
Christopher A. Gozdor, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland; William John Hickey, Rockville, Maryland;
James Sunderland Aist, ANDERSON, COE & KING, Baltimore, Maryland;
John Michael Quinn, ETHRIDGE, QUINN, MCAULIFFE, ROWAN & HARTINGER,
Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               - 2 -
PER CURIAM:

           Jose F. Reuter appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.       We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court. Reuter v. Washington

County Supervisors, No. 1:06-cv-00334-CCB (D. Md. Aug. 30, 2006).

We   further   grant   Reuter’s   unopposed   motion   to   dismiss   Paul

Theodoni, M.D., as a party to the appeal.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                AFFIRMED




                                  - 3 -